Order filed January 21, 2015




                                    In The

                               Court of Appeals
                                   For The

                         First District of Texas
                                 ___________

                           NO. 01-13-00947-CR
                                 ____________

                  GERMAIN LAWON DAVIS, Appellant

                                      V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 182nd District Court
                         Harris County, Texas
                     Trial Court Cause No. 1330760

                                   ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State’s Exhibit 29.

      The exhibit clerk of the 182nd District Court is directed to deliver to the
Clerk of this court the original of State’s Exhibit 29, on or before January 28, 2015.
The Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State’s Exhibit 29, to the clerk of
the 182nd District Court.



                                               PER CURIAM